Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-7-2007

Simon v. Robinson
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-4663




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Simon v. Robinson" (2007). 2007 Decisions. Paper 1509.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1509


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
BLD-125                                               NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                     NO. 06-4663
                                  ________________

                                  CHARLES SIMON,
                                         Appellant

                                            vs.

                      KAROLYN D. ROBINSON, Coordinator;
                      FEDERAL PRISON INDUSTRIES, INC.;
                     STEVE SCHWALB, Chief Operating Officer
                     ____________________________________

                    On Appeal From the United States District Court
                              For the District of New Jersey
                              (D.C. Civil No. 98-cv-05707)
                      District Judge: Honorable Faith S. Hochberg
                    _______________________________________

                   Submitted On Motion For Summary Affirmance
                    Under Third Circuit LAR 27.4 and I.O.P. 10.6
                                 February 16, 2007
             Before: MCKEE, FUENTES and WEIS, CIRCUIT JUDGES
                              Filed: March 7, 2007

                     _____________________________________

                                    OPINION
                     _____________________________________

PER CURIAM.

             Charles Simon appeals pro se from an order of the United States District

Court for the District of New Jersey taking no action on Simon’s motion filed under Rule


                                           1
60(b), Federal Rules of Civil Procedure. We will affirm.

              The parties are familiar with the background of this matter, so we will not

recount it at length.1 In December 1998, Simon initiated a civil action in the District

Court, seeking judicial review and redetermination of compensation benefits made to him

under the Inmate Accident Compensation Act (“IACA”). His allegations stem from a

work-related injury he suffered in 1987 during his incarceration as a federal prisoner.2

Among other things, Simon claimed that the IACA and implementing regulations are

discriminatory and are inconsistent with the Federal Employees Compensation Act,

5 U.S.C. § 8106. He filed an amended complaint in October 2005, framing his claims as

Title VII violations and Fifth and Eighth Amendment violations. He sought declaratory

relief and damages. He also filed a motion for injunctive relief, seeking an order

compelling the defendants to provide additional medical treatment, namely, back surgery.

The federal defendants filed a motion for summary judgment. On June 2, 2006, the

District Court granted the defendants’ motion on res judicata grounds, noting that Simon

had unsuccessfully pursued substantially identical actions in other judicial forums and has

been subject to sanctions for abuse of court resources. Further, the District Court

enjoined Simon from filing without leave of court any further pleadings in the District of



              1
              This matter has been the subject of previous appeals, most recently, C.A.
No. 05-4956 and C.A. No. 06-1803. We dismissed both appeals for lack of appellate
jurisdiction.
              2
                  Simon is no longer incarcerated.

                                              2
New Jersey arising out of the same facts. In addition, the District Court set forth criteria

that Simon must certify that he meets if he wished to seek leave to file any further

pleading, specifically, that the proposed filing (1) can survive a challenge under Rule 12

of the Federal Rules of Civil Procedure; (2) will not be barred by principles of claim or

issue preclusion; (3) will not be repetitive or violative of a court order; and (4) will be

compliant with Rule 11 of the Federal Rules of Civil Procedure. Simon did not appeal

from that June 2, 2006 order.

              On October 23, 2006, Simon submitted to the District Court a Rule 60(b)

motion, contending that the District Court’s rulings in the case manifested bias and

constituted obstruction of justice, thereby rendering the June 2, 2006 judgment a nullity.

Simon sought an enhanced amount of damages, injunctive and declaratory relief,

sanctions against the defendants’ attorney, and payment for his pro se legal fees and costs.

By order entered October 27, 2006, the District Court directed the Clerk of that court to

file Simon’s document as a submission, not as a motion, noting that the court would take

no action on the submission because it was filed in violation of the June 2006 order.

              Simon appeals the October 27, 2006 order. The appellees have filed a

motion for summary affirmance of the District Court’s order. Simon has filed a motion to

impose sanctions and a motion to impose $5 million in punitive damages, to which the

appellees have filed responses.3


              3
              On December 18, 2006, we denied Simon’s “Motion to Expedite Appeal
Upon Issuing Injunction By December 12, 2006.” On January 17, 2007, we denied

                                               3
              We review a District Court’s denial of Rule 60(b) relief for abuse of

discretion. See Coltec Indus. v. Hobgood, 280 F.3d 262, 269 (3d Cir. 2002). The District

Court concluded that Simon’s Rule 60(b) submission violated its June 2, 2006 order. We

agree. In his submission, Simon argued that the June 2, 2006 order was void due to

alleged obstruction of justice by the District Judge, premised on his disagreement with

several rulings. However, as relief, he did not to seek to reopen the proceedings under

Rule 60. Rather, he sought to obtain immediate substantive relief on his underlying

claims. Plainly, Simon’s submission violated the portion of the District Court’s June 2,

2006 order that forbade filing without leave of court any further pleadings in that court

arising out of the same facts. Moreover, Simon made no attempt to certify the submission

as compliant with the enumerated conditions of the District Court’s order. We discern no

abuse of discretion by the District Court.4

              Because no substantial question is presented by this appeal, we will grant

the appellees’ motion for summary affirmance and will affirm the District Court’s

judgment. See Third Circuit LAR 27.4 and I.O.P. 10.6. We deny Simon’s motions for

sanctions and to impose punitive damages.




Simon’s motion to reconsider our December 18, 2006 order.
              4
                As noted earlier, Simon did not appeal from the District Court’s June 2,
2006 order, and we do not review that order here. Because Simon appeal is only from the
order denying relief on Simon’s Rule 60(b) filing, we cannot address the merits of
Simon’s claims. See Torres v. Chater, 125 F.3d 166, 167 (3d Cir. 1997).

                                              4